Citation Nr: 0533728	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  96-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased (compensable) rating for 
residuals of a chest crush injury with re-expanded 
pneumothorax, costochondritis, and resolved superior vena 
cava syndrome, prior to November 22, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a chest crush injury with re-expanded 
pneumothorax, costochondritis, and resolved superior vena 
cava syndrome, from November 22, 2002.

(The issues of entitlement to service connection for cor 
pulmonale, right ventricular hypertophy, pulmonary 
hypertension, asthma, hypertension, and for a heart 
disability, are the subject of a separate decision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from December 1977 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the Denver 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1997, the veteran testified at a Board video 
conference hearing.  In March 1998, the Board resolved 
certain issues on appeal and remanded other issues including 
entitlement to an increased (compensable) rating for 
residuals of a chest crush injury with re-expanded 
pneumothorax, costochondritis, and resolved superior vena 
cava syndrome.  

In July 2001, the veteran testified at a Travel Board 
hearing.  

In January 2000 the RO resolved certain other issues, and in 
November 2001, the Board remanded the issues of entitlement 
to service connection for sleep apnea and entitlement to an 
increased rating for residuals of a chest crush injury with 
re-expanded pneumothorax, costochondritis, and resolved 
superior vena cava syndrome.  

In a January 2003 rating decision, the RO granted an 
increased rating of 10 percent for residuals of a chest crush 
injury with re-expanded pneumothorax, costochondritis, and 
resolved superior vena cava syndrome, effective 
November 22, 2002.  The Board notes that the United States 
Court of Appeals for Veterans Claims ("the Court") has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating remains in appellate status.  In addition, 
in the January 2003 decision, the RO continued the denial of 
service connection for sleep apnea.  


FINDINGS OF FACT

1.  Sleep apnea is not attributable to service.

2.  There is no competent evidence linking sleep apnea to a 
service-connected disease or injury.

3.  The veteran's residuals of a chest crush injury with re-
expanded pneumothorax, costochondritis, and resolved superior 
vena cava syndrome, have been manifested by moderate atypical 
chest pain for the entire appeal period.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

2.  Sleep apnea is not proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).

3.  The criteria for a disability rating of 10 percent, but 
no higher, for residuals of a chest crush injury with re-
expanded pneumothorax, costochondritis, and resolved superior 
vena cava syndrome, are met prior to November 22, 2002.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.73, Diagnostic Code 5321 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of a chest crush injury with re-
expanded pneumothorax, costochondritis, and resolved superior 
vena cava syndrome, are not met from November 22, 2002.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.73, Diagnostic Code 5321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal period, there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a December 2001 and February 2002 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the December 2003 and 
December 2004 supplemental statements of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records were obtained and 
the veteran was examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Sleep Apnea

The service medical records are negative for any findings, 
treatment, or diagnosis for sleep apnea.  

On a VA psychiatric examination in September 1990 the 
veteran's wife reported that he sometimes stopped breathing 
during his sleep.  A February 1999 VA outpatient treatment 
record noted possible sleep apnea.

In September 1999, the veteran participated in sleep study 
and maintained a sleep log.  Thereafter, the veteran 
underwent a polysomnography.  The veteran was diagnosed as 
having mild sleep apnea or upper airway resistance syndrome.  
The veteran participated in a CPAP study.  It was felt that 
the CPAP improved the veteran's baseline.  

In December 2001, the veteran underwent further sleep 
studies.  A polysomnogram revealed obstructive sleep apnea 
syndrome, moderate to severe.  

In November 2002, the veteran was afforded a VA examination 
which confirmed that he had sleep apnea.  However, the 
examiner opined that it was not related to the chest crush 
injury during service.  He stated that there was no mention 
in the record anywhere that the sleep apnea was caused or 
aggravated by the chest injury.  He stated that it was 
unlikely that the veteran's obstructive sleep apnea was 
causally related to the chest injury.  Rather, the examiner 
indicated that the veteran was obese and had chronic nasal 
congestion/sinusitis which were well recognized causes of 
sleep apnea and the most likely cause of his sleep apnea.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran did not serve in combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (199

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The post-service medical evidence demonstrates the veteran 
has sleep apnea disability.  

The service medical records are negative for any findings, 
treatment, or diagnosis of sleep apnea disease or injury.  

Post-service, the record reflects that the veteran was first 
found to have sleep apnea over 16 years after the his 
separation from service.  Even his wife's report of possible 
symptoms in 1990 was more than 7 years after service.  
Competent evidence attributes the sleep apnea to the 
veteran's obesity and his chronic nasal congestion/sinusitis.  
The examiner also specifically determined that the sleep 
apnea was not causally related to the veteran's service-
connected chest injury.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

The veteran maintains that currently diagnosed sleep apnea 
was caused by his service-connected chest injury.  However 
the competent evidence determined that it was not related, 
either causally or by aggravation, to such injury and 
attributed the etiology to nonservice-connected obesity and 
chronic nasal congestion/sinusitis.   There is no competent 
evidence of any link between his current diagnosis and 
service or service-connected disability.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his currently diagnosed sleep apnea.  The 
Board attaches significant probative value to the VA opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The veteran's opinion regarding the origin of his sleep apnea 
disability has no probative value.  The VA examiner's 
November 2002 opinion is competent and supported by the 
record.  Thus, this probative evidence establishes that sleep 
apnea disability is not related to service or service-
connected disease or injury.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Increased Rating for Chest Crush Injury with Re-Expanded 
Pneumothorax, Costochondritis, and Resolved Superior Vena 
Cava Syndrome

Private medical records dated in 1994 showed that the lungs 
were clear with no rales, rhonchi, or wheezes.  The veteran 
reported that he had occasional sharp, localized chest pain.  

In June 1995, the veteran complained of chest pain which was 
noted to be atypical and thought to be musculoskeletal in 
nature.  

In March 1996, the veteran was afforded a VA examination.  
The examiner noted the veteran's inservice history of a chest 
crush injury with reexpanded pneumothorax.  His lungs 
reexpanded on their own.  However, the veteran reported that 
he had on and off again chest pain with occasional shortness 
of breath.  He indicated that just sitting or climbing stairs 
might cause shortness of breath.  In addition, the veteran 
had had costochondritis.  However, the veteran denied any 
pleuritic type of chest pain.  It was also noted that the 
veteran had had superior vena cava syndrome.  The veteran 
again reported occasional shortness of breath and dizziness 2 
to 3 time per week, but denied swelling of the right arm, 
face, or neck.  Physical examination revealed that the 
veteran's heart had a regular rate and rhythm without any 
murmurs, rubs, or gallops.  The lungs were clear to 
auscultation and percussion bilaterally.  There was 
tenderness in the left anterior chest wall and lower left rib 
cage.  The diagnoses were history of chest crush injury, 
status post re-expanded pneumothorax, with limitations; 
costochondritis; and history of superior vena cava syndrome, 
right side resolved.  

Pulmonary function testing revealed the following. Forced 
expiratory volume at one second (FEV-1) was 83 percent of the 
predicted value, and the FEV-1 to forced vital capacity (FVC) 
(FEV-1/FVC) ratio was 84 percent of the predicted value.  The 
spirometry was noted to be normal.  

The veteran thereafter complained of atypical chest pain in 
April 1996, June 1996, September 1996, April 1997, and May 
1997.  He described having left-sided sharp pain/pressure.

In September 1997, the veteran testified at a video hearing.  
He testified that he was still having chest pain, shortness 
of breath, and the feeling that his heart is beating fast.  
He reported that he was not taking medication.  

In February 1998, March 1998, July 1998, October 1998, and 
November 1998, the veteran again reported having left-sided 
chest pains.  It was noted that an electrocardiogram was 
negative.  The examiner opined that the pain was 
musculoskeletal.  

In July 1999, the veteran was afforded a VA examination.  At 
that time, he reported shortness of breath with and without 
activity which lasted for a few seconds.  He denied any other 
episodes of pneumothorax.  He related that he awoke every 
other night with shortness of breath.  He also related that 
he had chest pain on the left side which felt like someone 
was standing on his chest.  He indicated that it lasted for 
one and one-half minutes.  The examiner noted that the 
veteran had had costochondritis with resolved superior vena 
cava syndrome.  Physical examination revealed that the heart 
had regular rate and rhythm without any murmurs, rubs, or 
gallops.  The lungs were clear to auscultation, bilaterally.  
There was direct tenderness to the left costochondral area.  
There was no cyanosis, clubbing, or edema to the extremities.  
Spirometry and DLCO were normal.  The diagnoses were chest 
crush injury with reexpanded pneumothorax and costochondritis 
and resolved superior vena cava syndrome.

In October 1999, the veteran was hospitalized overnight with 
complaints of chest pain.  Chest and lung evaluations were 
normal, except that the veteran complained of chest pain with 
palpation of the chest wall on the left side.  The EKG was 
within normal limits.  The examiner opined that due to the 
results of the testing and the veteran's history, the 
veteran's chest pain was unlikely to be cardiac in nature.  
The diagnosis was primary atypical chest pain.  

In October 1999 outpatient records, it is noted that the 
veteran reported that he had experienced the chest pain since 
his inservice accident and reported that episodes occurred 3 
to 4 times per month.  

October 2000 pulmonary function testing revealed the 
following: FEV-1 was 60 percent of the predicted value; FVC 
was 74 percent of the predicted value; and Percent FEV1 was 
81 percent.  

The veteran underwent a private evaluation for chest pain in 
October 2000.  It was noted that the veteran had atypical 
chest pain and it was unclear if this represented true angina 
pectoris.  It was noted that his history of trauma to the 
chest suggested there might have been some trauma to the 
coronaries as well.  It was indicated that at this point, the 
symptoms did not suggest a fixed obstructive element of 
coronary artery disease.  It was also noted that the veteran 
had a history of thrombosis of the superior vena cava and he 
was being given further testing.  This testing showed that 
the myocardial perfusion was normal.  Subsequent evaluation 
again resulted in an impression of atypical chest pain and 
history of thrombosis of the superior vena cava.  

A private December 2000 echocardiogram and stress test 
revealed that the veteran had atypical chest pain; coronary 
arterial spasm could not be ruled out, but there was no focal 
wall motion abnormality to suggest myocardial ischemia.  It 
was noted that there was a history of thrombosis of the 
superior vena cava, but right atrial and right ventricular 
dimensions appeared to be normal.  There was no intracardiac 
thrombosis or mass.  It was stated that the etiology of the 
chest pain discomfort was unknown.  

Thereafter, the veteran continued to complain of and be 
treated for atypical chest pain.  

In July 2001, the veteran testified at a Travel Board 
hearing.  The veteran testified that he had had sleep apnea 
since 1982, when he suffered the chest injury during service.  
He said that he was told that his sleep apnea is not due to 
obesity.  The veteran also described having chest pain on the 
left side which he stated he had been told was due to scar 
tissue around his heart.  

In November 2002, the veteran was afforded a VA examination.  
The veteran reported having daily left-sided chest pain.  The 
veteran had a normal dipyridamole/thallium scan, a normal 
dobutamine/thallium study, and an essentially normal 
echocardiogram which showed no evidence of long term sequelae 
of the superior vena cava obstruction that he experienced at 
the time of his chest injury.  There was no evidence of 
cardiac disease.  Physical examination revealed normal lungs 
and normal heart.  There was no wheezing, rhonchi, or other 
abnormalities.  There was no clubbing, cyanosis, or edema.  
There was no chest wall pain during the examination.  The 
October 2000 pulmonary function testing was reviewed.  
Current pulmonary function testing revealed the following: 
FEV-1 was 74 percent of the predicted value, and the FEV-
1/FVC ratio was 95 percent of the predicted value.  DLCO 
corrected was 91 percent.  A repeat spirometry was unchanged.  
The diagnosis was reactive airway disease, controlled by 
medication.  It was noted that the full pulmonary function 
test was essentially within normal limits with only mild 
evidence of obstruction.  Other than the reported chest pain, 
the examiner indicated that the chest crush injury did not 
result in any lung disorder.  There was no evidence that 
there were any respiratory limitations attributable to the 
crush injury.  It was noted that the veteran had residual 
spine disability due to the crush injury, but this was 
separately service-connected.  

Where entitlement to compensation has already been 
established and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory disorders were revised.

Under the criteria in effect prior to October 7, 1996, Code 
6814 provided that a 100 percent rating is warranted for 6 
months following pneumothorax.  A note to this code provides 
that residuals are rated analogous to bronchial asthma under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Code 6602, a 
10 percent rating is assigned when the asthma is mild, with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is assigned when the asthma is moderate, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent evaluation is assigned when the asthma 
is severe, with frequent attacks (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor must be precluded.  A note to the code provides that in 
the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.

On October 7, 1996, the rating criteria for respiratory 
disorders were revised and are still found in 38 C.F.R. § 
4.97.  However, the changes resulted in the elimination of 
Diagnostic Code 6814.  Traumatic chest wall defects, 
pneumothorax, hernia, etc. are now evaluated under Diagnostic 
Code 6843.  Under the revised rating criteria, restrictive 
lung disease, to include pneumothorax contemplated in Code 
6843, is primarily rated according to the degree of 
impairment on pulmonary function tests.  A 10 percent rating 
is assigned where pulmonary function testing reveals that 
FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 
percent; or where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  A 30 percent rating is assigned 
where pulmonary function testing reveals that FEV-1 is 56 to 
70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating 
is assigned where pulmonary function testing reveals that 
FEV- 1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2005).  Note 2 for 
Code 6843 provides that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.

As the veteran's claim for a higher rating for his lung 
disorder was pending when the VA regulations pertaining to 
rating respiratory disorders were revised, he is entitled to 
application of the version of the law that is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  See VAOPGCPREC 3-
2000. 

Old Criteria Prior to October 7, 1996

In this case, the pertinent evidence does not establish that 
a compensable rating is warranted.  Although the veteran 
reported that he had occasional dyspnea, objective 
examination did not establish high pitched expiratory 
wheezing and dyspnea.  All testing showed that the veteran's 
lungs were clear to auscultation and percussion bilaterally.  
There were no rales, rhonchi, or wheezes.  His complaints of 
chest pain were noted to be musculoskeletal in nature.  Thus, 
no actual respiratory impairment was shown.  

Old Criteria From October 7, 1996

The pertinent evidence does not establish that a compensable 
rating is warranted.  Although the veteran reported that he 
had dyspnea, objective examination did not establish high 
pitched expiratory wheezing and dyspnea.  All testing showed 
that the veteran's lungs were clear to auscultation and 
percussion bilaterally.  There were no rales, rhonchi, or 
wheezes, or other abnormalities.  Lung examination was 
normal.  Although the veteran was noted to have reactive 
airway disease, no actual respiratory impairment was 
attributable to the chest crush injury, other than complaints 
of pain.  

New Criteria From October 7, 1996

In order for a 10 percent rating to be warranted, pulmonary 
function testing must show that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or DLCO (SB) is 66 
to 80 percent predicted.  A 30 percent rating is warranted 
where pulmonary function testing reveals that FEV-1 is 56 to 
70 percent predicted; FEV-1/FVC is 56 to 70 percent; or DLCO 
(SB) is 56 to 65 percent predicted.

The July 1999 spirometry and DLCO testing were normal.  The 
October 2000 testing showed that FEV-1 was 60 percent of the 
predicted value; FVC which was 74 percent of the predicted 
value; and Percent FEV1 was 81 percent.  The November 2002 
testing revealed that FEV-1 was 74 percent of the predicted 
value, and the FEV-1/FVC ratio was 95 percent of the 
predicted value.  DLCO corrected was 91 percent.  A repeat 
spirometry was unchanged.  

Overall, the evidence establishes that a 10 percent rating is 
warranted.  The veteran had one FEV-1 reading in October 2000 
that would come within the readings appropriate for a 30 
percent rating.  However, all other readings were within the 
range for a 10 percent rating or did not meet the criteria 
for a 10 percent rating.  In affording the veteran the 
benefit of the doubt, a 10 percent rating would be warranted 
from October 7, 1996 onward, under the new criteria.  

However, the Board is mindful that the VA medical 
professionals did not attribute current lung impairment to 
the service-connected crush injury.  As set forth below, the 
Board finds that the veteran would actually be more 
appropriately rated under a different diagnostic code.  In 
doing so, he meets the criteria for a 10 percent rating for 
the entire appeal period.  

Other Rating Considerations

As set forth above, the veteran's residuals of a chest crush 
injury with re-expanded pneumothorax, costochondritis, and 
resolved superior vena cava syndrome has been rated as a 
pulmonary disability under Diagnostic Code 6843.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review. 
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The competent evidence establishes that the veteran's 
residuals of the crush injury have not resulted in cardiac or 
pulmonary residuals.  The veteran has continuously had 
atypical chest pain.  It has been determined that this is 
musculoskeletal in nature as opposed to cardiac or pulmonary 
causes.  Even though the veteran complains of respiratory and 
cardiac involvement, he is not competent to made these 
assessments.  See Espiritu.  Therefore, although the veteran 
has been granted a 10 percent rating, for a portion of the 
appeal period, based on lung disease, a rating based on lung 
disease is not appropriate as he does not have pulmonary 
impairment/restriction as a result of his chest crush injury.  
The competent evidence states that this is the case.  Thus, a 
rating based on respiratory restriction or cardiac 
restriction would not reflect the nature of the veteran's 
residuals.  He has chest pain caused by some muscle or 
orthopedic impairment.  

The veteran has had atypical chest pain, musculoskeletal in 
nature.  The musculoskeletal system is rated pursuant to 
38 C.F.R. § 4.71a.  There is no rating directly corresponding 
to musculoskeletal chest pain.  The rating schedule provides 
that when an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.71a, there is no 
rating code which contemplates the chest area location or 
chest pain.  The Board has considered if there is any other 
code under which the veteran may be rated.  The veteran's 
chest pain is not cardiac in nature.  The rating codes for 
cardiac chest pain contemplate different symptoms and testing 
than those related to the veteran's chest pain.  

The veteran has reported that when the chest pain occurs, he 
has trouble breathing.  Diagnostic Code 5321 rates disability 
based on impairment of the muscles of respiration in the 
thoracic muscle group.  This diagnostic code contemplates 
impairment of respiration due to muscle injury.  The veteran 
has impairment in the form of chest pain causing difficulty 
breathing on the left side of the chest.  This is the only 
applicable code for musculoskeletal/muscle impairment based 
on the veteran's verified and consistent symptoms.  

Under Diagnostic Code 5321, for severe or moderately severe 
impairment due to injury to the muscles of the chest wall, a 
20 evaluation is assigned.  A 10 percent rating is warranted 
for moderate impairment.  

In this case, the Board finds that a 10 percent rating is 
appropriate.  Although chest wall pain was not shown 
objectively at the November 2002 examination, the record is 
replete with the veteran's prior complaints.  The veteran has 
had consistent complaints of chest pain on the left side.  
The Board finds that the complaints are moderate, but not 
moderately severe to severe.  Although the record documents 
the veteran's complaints, the record does not reflect that 
they occur so frequently and with such intensity that they 
cause moderately severe to severe industrial impairment.  
Moreover, except for some prior findings of chest wall 
tenderness, there have been little objective findings of 
impairment of the muscles of the chest wall, or respiration.  
Pulmonary function tests showed only mild impairment, and, in 
any event, the examiner in 2002 noted that there were no 
respiratory limitations due to the chest crush injury.

However, since the veteran has consistently reported the 
chest pain, the Board finds that a 10 percent rating is 
warranted for the entire appeal period.  

Thus, entitlement to an increased 10 percent rating for 
residuals of a chest crush injury with re-expanded 
pneumothorax, costochondritis, and resolved superior vena 
cava syndrome, prior to November 22, 2002, is warranted, but 
entitlement to a rating in excess of 10 percent for residuals 
of a chest crush injury with re-expanded pneumothorax, 
costochondritis, and resolved superior vena cava syndrome, 
prior to or from November 22, 2002, is denied.  


ORDER

Service connection for sleep apnea is denied.  

Entitlement to a 10 percent rating for residuals of a chest 
crush injury with re-expanded pneumothorax, costochondritis, 
and resolved superior vena cava syndrome, prior to 
November 22, 2002, is granted.

Entitlement to a rating in excess of 10 percent for residuals 
of a chest crush injury with re-expanded pneumothorax, 
costochondritis, and resolved superior vena cava syndrome, 
prior to and from November 22, 2002, is denied.  



			
         WAYNE M. BRAEUER                                      
V.L. JORDAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                          HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


